DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a method and device as follows:
1. (Original) A coreless semiconductor package comprising: plurality of dielectric layers; a magnetic inductor at least partly embedded within a first group of the plurality of layers; an embedded multi-die interconnect bridge (EMIB) adjacent the magnetic inductor, the EMIB embedded within a second group of the plurality of layers; a plurality of vias and interconnections in the plurality of layers, configured to connect a die of the EMIB to other circuitry; a first level interconnect (FLI) on a first side of the package, the FLI configured to connect to at least some of the plurality of vias and interconnections; and a plurality of ball grid array (BGA) pockets and conductive BGA pads on a second side of the package opposite the first side of the package.  
8. (Original) An electronic device comprising: one or more processor memory cores;  at least one of the one or more processor cores, memory, or memory controller  a magnetic inductor at least partly embedded within a first group of the plurality of layers; an embedded multi-die interconnect bridge (EMIB) adjacent the magnetic inductor, the EMIB embedded within a second group of the plurality of layers; a plurality of vias and interconnections in the plurality of layers, configured  to connect a die of the EMIB to other circuitry a first level interconnect (FLI) on a first side of the package, the FLI configured to connect to at least some of the plurality of vias and interconnections; and a plurality of ball grid array (BGA) pockets and conductive BGA pads on a second side of the package opposite the first side of the package.
    
14. (Original) A method of forming a coreless semiconductor package, the method comprising: providing a peelable core; forming, by using a photolithographic process, a coreless plurality of multi-element conductive layers on the peelable core, the multi-element conductive layers formed in a pattern of a BGA; forming on the plurality of multi-element convictive layers a plurality of dielectric layers; embedding a first magnetic material at least partly within a first group of the plurality of layers; embedding an EMIB adjacent the first magnetic material, the EMIB embedded within a second group of the plurality of layers; forming in the plurality of layers a plurality of vias and interconnections configured to connect a die of the EMIB to other circuitry; forming an FLI on a first side of the package, the FLI configured to connect to at least some of the plurality of vias and interconnections; depaneling the peelable core; and forming from the plurality of multi-element conductive layers a plurality of pockets and conductive pads on a second side of the package opposite the first side of the package.
22. (Original) A method of forming a plurality of coreless semiconductor packages, the method comprising: providing a peelable core; AMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.111Page 6 Application Number: 16/875,417Dkt: 1884.553US2 Filing Date: May 15, 2020forming, on the peelable core, by using a photolithographic process, a plurality of multi- element conductive layers on one of the plurality of layers, the multi-element conductive layers formed in a pattern of a BGA; forming on the plurality of multi-element conductive layers a plurality of dielectric layers, by a method comprising: embedding a plurality of a first magnetic material at least partly within a first group of the plurality of layers of dielectric material; depaneling the peelable core; forming from the plurality of multi-element conductive layers a plurality of pockets and conductive pads on a second side of the package opposite a first side of the plurality of layers of dielectric material; attaching a carrier; embedding a plurality of EMIBs adjacent respective ones of the first magnetic materials, each EMIB embedded within a second group of the plurality of layers of dielectric material; forming, in the plurality of layers of dielectric material, respective vias and interconnections configured to connect a die of respective ones of the EMIB to other circuitry; forming respective FLIs on the first side of the plurality of layers of dielectric material opposite the second side of the plurality of layers, the FLI configured to connect to at least some of the respective vias and interconnections; and singulating the plurality of layers of dielectric material to obtain individual ones of partially completed coreless semiconductors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813